Citation Nr: 0806222	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine (formerly characterized as a back 
strain), currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1955 until December 
1979. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

Throughout the rating period on appeal, the competent medical 
evidence of record demonstrates that the veteran's service-
connected lumbar spine disability is manifested by complaints 
of pain, with limitation of motion of the lumbar spine, and 
without associated neurological impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine (formerly 
characterized as back strain) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, November 2003 and May 2005 letters from the AOJ 
to the appellant satisfied VA's duty to notify.  The letters 
informed the veteran of what evidence was necessary to 
establish entitlement to the benefit he claimed and advised 
him of his and VA's respective duties for obtaining evidence.  
He was told what VA had done to help his claim and what he 
could do to assist.  In addition, in the May 2005 letter the 
appellant was asked to provide any evidence in his possession 
that pertained to his claim.  Notably, the veteran was not 
informed that an effective date would be assigned in the 
event the veteran was awarded the benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  However, as 
this decision denies the veteran's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned have been rendered moot.  Therefore, the absence 
of notice on this element does not prejudice the veteran.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

As the requirements of Vazquez-Flores were not met in this 
case, there was VCAA notice error.  However, such notice 
error has not affected the essential fairness of the 
adjudication.  Here the veteran was not informed prior to 
adjudication of the Diagnostic Codes under which he was being 
evaluated or the specific test results needed for the veteran 
to qualify for a higher disability rating.  However, the 
record reflects that the veteran, who is represented, had 
actual notice of the evidence needed to meet the criteria for 
a higher rating.  Specifically, in a November 2005 statement, 
the veteran's representative took issue with the range of 
motion findings noted on recent examination, as such related 
to the criteria for a higher rating.  Moreover, the statement 
of the case issued to the veteran and his representative set 
forth the relevant diagnostic code criteria.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless. The Board may proceed with 
consideration of the claim on the merits.  See Sanders, supra

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of the second letter, which 
provided an updated and appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although some 
of the notice requirements were provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatments and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  The Board has carefully reviewed such 
statements and medical records, and has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 

Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7(2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. 
Court of Appeals for Veterans Claims, Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran was granted service connection for back strain in 
an April 1980 rating decision and assigned an initial 
evaluation of 10 percent, effective January 1, 1980.  The May 
2004 rating decision increased the veteran's disability 
rating to 20 percent, effective November 10, 2003, the date 
of the claim.  Additionally, the May 2005 statement of the 
case changed the characterization of the veteran's low back 
disability from back strain, aggravation of congenital back, 
to degenerative disc disease of the lumbar spine, rated under 
Diagnostic Code 5237 (formerly DC 5295) for lumbosacral 
strain of the spine.  

At this time, the Board notes that the 10 percent disability 
evaluation assigned for the veteran's back strain, prior to 
November 10, 2003, is a protected rating as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2007).

The veteran's disability is currently rated as 20 percent 
disabling under Diagnostic Code 5237, for lumbosacral strain.  
Disabilities found in Diagnostic Codes 5235 to 5243 are 
evaluated using the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the general rating formula, a 
20 percent rating is warranted if the evidence demonstrates 
the following: forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is called for 
when forward flexion of the thoracolumbar spine 30 degrees or 
less, or when the veteran suffers from favorable ankylosis of 
the entire thoracolumbar spine.  Finally, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating, and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  
As the veteran's claim for an increased rating was received 
in November 2003, the rating period for consideration on 
appeal is from November 2002.  38 C.F.R. § 3.400 (2007).  
Consideration must be given to whether an increased rating is 
warranted at any time during the appeal period.  Hart v. 
Mansfield, No. 05-2424 (U.S. Court of Appeals for Veterans 
Claims, Nov. 19, 2007).

The veteran was afforded VA examinations in December 2003 and 
February 2005, and was evaluated by a private physician in 
July 2004.  At the VA examination in December 2003, the 
veteran was able to get up and down off the examination table 
without significant difficulty.  He indicated he occasionally 
took anti-inflammatories and muscle relaxants, resulting in 
some relief of his symptoms.  He had forward flexion of the 
lumbar spine to 60 degrees, extension of 20 degrees, and 
lateral flexion of 20 degrees bilaterally.  Backward 
extension and lateral bending aggravated his low back 
symptoms, without radiating symptoms.  The veteran was able 
to stand on his heels and toes.  Motor strength was 5/5 in 
both lower extremities, and deep tendon reflexes were 
symmetric.  Also, the straight leg raising aggravated the 
veteran's low back discomfort and worsened with dorsiflexion 
of both lower extremities.  The veteran denied any bladder or 
bowel problems and, according to the physician, failed to 
describe any symptoms consistent with neurogenic 
claudication.  Radiographs showed sacralization of L5 and L5-
1, as well as decreased disc height at L4-5.  

When the veteran was seen by a private physician in July 
2004, it was again noted that he utilized muscle relaxants 
and anti-inflammatories.  Physical examination revealed he 
complained of pain on range of motion.  Forward flexion was 
described as less than 30 degrees.  He was distally 
neurovascularly intact.  The examiner noted that x-rays 
showed almost complete loss of disc space between L4 and L5 
and sacralization of L5.  There was narrowing of foramen as 
well as the spinal canal in L4 and L5.  The examiner also 
noted that there were no significant degenerative changes 
present at these levels including osteophytes and 
spondylosis.  

On February 2005 VA examination, the veteran stated that his 
low back pain does not radiate to his legs on a regular 
basis.  He denied bowel or bladder problems.  He indicated he 
wore a back brace.  He also indicated he could not engage in 
prolonged walking or standing.  On physical examination, the 
veteran walked with a nearly normal gait.  He wore a soft low 
back brace.  The veteran had forward flexion of the lumbar 
spine from 0 to 70 degrees and extension from 0 to 20 
degrees.  His left and right lateral flexion was from 0 to 20 
degrees, and left and right rotations were from 0 to 20 
degrees.  The veteran was able to toe walk and heel without 
difficulty.  In addition, he had no Babinski signs, 
bilaterally, and had 2+ deep tendon reflexes at both his 
knees and ankles.  The veteran had a negative straight leg 
raise test, although it did cause him some pain in his lower 
back.  X-rays taken the same month demonstrate multilevel 
degenerative disc disease, most pronounced at L4-5 and 51.  

In view of the foregoing, the Board finds that the evidence 
of record throughout the rating period on appeal fails to 
demonstrate that a rating in excess of 20 percent for the 
veteran's degenerative disc disease of the lumbar spine is 
warranted for any period.  Hart v. Mansfield, No. 05-2424 
(U.S. Court of Appeals for Veterans Claims, Nov. 19, 2007).  
Throughout the rating period on appeal, forward flexion was 
demonstrated to no less than 70 degrees, well above the 30 
degrees needed to qualify for a 40 percent rating, except 
when described as "less than 30 degrees" by a private 
physician in July 2004.  Significantly, on VA examination in 
February 2005, it was specifically noted that range of motion 
findings were obtained by use of a goniometer.  Such was not 
noted in the private examiner's report.  As such, the VA 
examiner's range of motion findings are considered more 
probative than those of the private examiner.  There is also 
no competent evidence of record indicating that the veteran 
suffers from either favorable or unfavorable ankylosis of the 
spine to warrant a rating of 40, 50 percent, or 100 percent 
rating.  In addition, the Board notes that there is no 
evidence in the record to indicate that the veteran is 
suffering from neurological manifestations to warrant a 
separate rating.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  

The Board has also considered whether any alternate 
diagnostic code might provide the veteran with a higher 
rating.  To the extent that the criteria for Diagnostic Codes 
5235 to 5243 are the same under the General Rating Formula 
for Diseases and Injuries of the Spine, the veteran would be 
unable to fulfill the criteria for a higher rating with the 
use of an alternate diagnostic code.  Application of the 
General Rating Formula would result in the same analysis and 
rating assessment.  The Board notes that Diagnostic Code 5243 
allows additional evaluation for intervertebral disc 
syndrome.  In addition to assessing intervertebral disc 
syndrome under the general rating formula, it may also be 
rated on incapacitating episodes.  However, as there is no 
evidence of record indicating the veteran has suffered 
incapacitating episodes, the veteran is unable to receive a 
higher evaluation through this method.  The Board therefore 
finds that an increased rating is unwarranted in this case. 

In reaching the above determination, the Board has considered 
additional limitation of function due to factors such as pain 
and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges the statement by the VA examiner in 
February 2005, noting that, while the veteran's activities 
are restricted due to his lumbar spine, he is primarily 
restricted by pain more than decreased range of motion or 
instability.  He is also secondarily limited by endurance as 
he is only able to walk 2 or 3 blocks before he has problems.  
The Board finds that, although there is evidence of 
functional loss, those manifestations are provided for within 
the current 20 percent evaluation.  Accordingly, an increased 
evaluation on this basis is not warranted.

Therefore, the veteran's currently assigned 20 percent rating 
for degenerative disc disease of the lumbar spine is 
appropriate and there is no basis for a higher evaluation.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
service-connected back disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected degenerative disc disease of the lumbar spine 
(formerly characterized as back strain) is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


